NEWS RELEASE June 22, 2007 TSX Venture Symbol: BKS $2,400,000 Private Placement Berkley Resources Inc. (the “Company”) has amended the terms of the private placement announced on May 22, 2007.Up to 3,320,000 million shares will now be offered at a price of $0.65 per share (the “Flow-Through Offering”).Each flow-through share will entitle the investor to the tax benefits of the qualifying Canadian exploration expenses incurred by the Company, which will be “flowed-through” to the investor. Up to 680,000 units will now be offered at a price of $0.60 per unit (the “Non Flow-Through Offering”), each unit consisting of one common share and one-half of a non-transferable share purchase warrant.Each whole warrant under the Non Flow-Through Offering will entitle the investor to purchase one additional share at a price of $1.00 for 18 months from the date of closing. The Company will pay finder fees in connection with this financing in accordance with TSX Venture Exchange policy. The net proceeds of the offerings will be used for additional exploration and development work on the Company's Canadian oil and gas properties and for general working capital requirements. The above transactions will be subject to regulatory approval. Berkley Resources Inc. is a Junior Oil & Natural Gas exploration, development and production company based in Calgary, Alberta. The Company’s operations are focused in Western Canada. Berkley's shares are listed for trading on the TSX Venture Exchange under the symbol BKS. . For further information please contact: Lindsay Gorrill, President Berkley Resources Inc. 2424 4th Street, Suite 400 Calgary, Alberta T2S 2T4 t.403.237.6211/f.403.244.7806 lgorrill@berkleyresources.com www.berkleyresources.com The TSX Venture Exchange does not accept responsibility for the adequacy or accuracy of this release.
